FILED
                           NOT FOR PUBLICATION                              DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50066

              Plaintiff - Appellee,              D.C. No. 3:10-cr-03644-WQH-1

  v.
                                                 MEMORANDUM *
ROBERTO CORTEZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                          Submitted December 19, 2011 **


Before: GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Roberto Cortez appeals his conviction by guilty plea and sentence for being

a deported alien found in the United States in violation of 8 U.S.C. § 1326.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pursuant to Anders v. California, 386 U.S. 738 (1967), Cortez’s counsel has

filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Cortez the opportunity to file a

pro se supplemental brief. No pro se supplemental brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

Counsel’s motion to withdraw is granted.

      AFFIRMED.




                                            2                                    11-50066